United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY CENTER,
Fort Drum, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 16-1547
Issued: December 22, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On July 27, 2016 appellant, through counsel, filed a timely appeal from a June 15, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which found that
her request for reconsideration was untimely and did not present clear evidence of error. The
appeal was docketed as No. 16-1547.
The Board has duly considered the matter and finds that the case is not in posture for
decision. By decision dated January 21, 2015, OWCP denied appellant’s occupational disease
claim for bilateral knee conditions, finding that the claim was not timely filed under 5 U.S.C.
§ 8122. On January 21, 2016 appellant requested reconsideration. She submitted additional
evidence. By decision dated June 15, 2016, OWCP denied her request for reconsideration,
finding that it was not timely filed and failed to present clear evidence of error. In its decision, it
referred only to documents received on January 26, 2016, but did not mention appellant’s
reconsideration request received on January 21, 2016.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

The Board finds that appellant’s request for reconsideration was timely filed. Section
10.607(a) of the implementing regulations provides that an application for reconsideration must
be received within one year of the date of OWCP decision for which review is sought.2 In this
case, the last merit decision was dated January 21, 2015 and appellant’s request for
reconsideration was received by OWCP on January 21, 2016. Thus, her request was timely filed.
Because appellant filed a timely reconsideration request, OWCP should have reviewed
her request under the standard for a timely request,3 as opposed to the standard for untimely
requests.4 The clear evidence of error standard utilized by OWCP in its June 15, 2016 decision
is appropriate only for untimely reconsideration requests. The Board will set aside OWCP’s
June 15, 2016 decision and remand the case for an appropriate final decision on appellant’s
timely request for reconsideration.
IT IS HEREBY ORDERED THAT the June 15, 2016 decision is set aside and
remanded for further action consistent with this order of the Board.
Issued: December 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.607(a). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.4 (February 2016).
3

Id. at § 10.606(b)(3).

4

Section 10.607(b) states that OWCP will consider an untimely application for reconsideration only if it
demonstrates clear evidence of error by OWCP in its most recent merit decision. The reconsideration request must
establish that OWCP’s decision was, on its face, erroneous. Id. at § 10.607(b).

2

